Citation Nr: 0900506	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-08 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The veteran served in the United States Army on active duty 
from March 1946 to January 1949. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which in pertinent part, denied the 
benefits sought on appeal.  The veteran's appeal is under the 
jurisdiction of the RO in Providence, RI.

Although the veteran requested a hearing before the Travel 
Section of the Board, and a hearing was scheduled for 
February 28, 2006, the veteran failed to show for that 
hearing.  No further request for a hearing is noted.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence does not establish that 
the veteran had hearing loss during service, that a hearing 
loss disability was manifested to a compensable degree within 
the first post-service year, or that the veteran's current 
hearing loss disability is related to service.

2.  The preponderance of the evidence does not establish that 
tinnitus was present in service, or that any current tinnitus 
is related to service. 






CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2008). 

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the veteran, which information and 
evidence VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  These VCAA notice requirements apply to all elements 
of a claim for service connection, so VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a notice letter to the veteran in June 2003, 
prior to the July 2006 RO decision in the matter.  This 
letter, in pertinent part, fully addressed all notice 
requirements concerning his bilateral hearing loss and 
tinnitus claims.  The letter informed the veteran of what 
evidence is required to substantiate the claim, and it 
apprised him of the veteran's and VA's respective duties for 
obtaining evidence.  A March 2006 letter from the VA informed 
the veteran how VA determines the disability rating and the 
effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Finally, the appellant was asked to submit 
evidence and/or information in his possession to the RO 
relating to his claims.  Under these circumstances, the Board 
has determined that the notification requirements of the VCAA 
have been satisfied.  

In addition to its duty to notify, or inform, the veteran 
with regard to his claim, VA also has a duty to assist the 
veteran in the development of the claim.  This duty includes 
assisting the veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As to the duty to assist in the procurement of records, the 
Board finds that in this case VA has made reasonable efforts 
to obtain any available pertinent records as well as all 
relevant records adequately identified by the veteran.  

In the instant matter, the Board notes that except for some 
"morning reports" correlating to the veteran's service 
period, service medical records and personnel records in this 
case are unavailable and presumed destroyed in a 1973 fire at 
the National Personnel Records Center (NPRC).  In the case 
where the veteran's service medical records are unavailable 
through no fault of his own, a heightened duty exits to 
assist the veteran in the development of the case.  See 
O'Hare v. Derwinski, 1 Vet App. 365 (1991); Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  In this case, VA has attempted to 
obtain any available records, however these attempts were not 
successful.  The file contains a detailed memorandum, dated 
in August 2007, in which a Military Records Specialist/Coach 
itemizes events and actions surrounding VA's attempts to 
locate any pertinent records and concludes with a formal 
finding that service records are unavailable.  The RO 
informed the veteran of the unsuccessful efforts to find his 
service records.  Further, the RO has requested that the 
veteran send any pertinent records, including, any additional 
service medical documents that he might have in his 
possession.  

While the veteran has identified the Polaroid Corporation as 
a possible source of pertinent private medical records 
regarding his hearing ability about two years after service, 
the veteran stated that he has not been able to obtain these 
records.  On an August 2007 form, the veteran indicated he 
tried to get records three times and that the company just 
did not have any records available.  The Board notes that the 
veteran has not submitted a VA-Form 21-4142, Authorization 
and Consent to Release Information to the VA, to allow the VA 
to obtain these records on his behalf. 

The Board finds that the VA has satisfied its heightened duty 
to assist the veteran.  In such situations, the Board also 
has a heightened obligation to explain its findings and 
conclusions, and to consider fully the benefit-of-the-doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 584 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
is mindful of this obligation in its determination below.  

VA also has a duty to provide an examination; but the duty 
only applies when such an examination is necessary to decide 
a claim.  Here, VA did not provide the veteran with an 
examination in connection with his claim for service 
connection for hearing loss and tinnitus; however, the Board 
finds that an examination was not necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  Specifically, under the law, an examination or 
opinion is necessary to make a decision on the claim when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2008).   

Under the McClendon analysis above, the Board does not find: 
(2) that the evidence establishes that an event, injury, or 
disease occurred in service, or establishes hearing loss 
manifested during an applicable presumptive period; or (3) 
that the evidence shows there is an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service.  
While the veteran may very well have been exposed to noise 
exposure during service, neither his military occupational 
specialty nor any other piece of evidence of record verifies 
this fact.  Even if inservice noise exposure were documented, 
there is no competent medical evidence of hearing loss or 
tinnitus in service, or for years thereafter.  The first 
showing in the record of hearing loss or tinnitus problems 
after service was in the 1990s, which is more than 40 years 
after the veteran's discharge from service.  In short, the 
record contains no documentation of ear injury or acoustic 
trauma during service.  Additionally, hearing loss and 
tinnitus are not shown during service or for years 
thereafter.  There is a lack of evidence of continuity of 
symptomatology in the treatment records.  Finally, no medical 
evidence of record has linked these conditions to service.  
This is all evidence against a finding that the post service 
disability "may be" associated with service.  Accordingly, 
an examination at this time is not necessary.  Even if an 
examination were given today, there exists no record of 
hearing loss or injury during service (or in the decades 
after service) to which an examiner could rationally tie the 
current hearing loss or tinnitus disability.  Therefore, the 
Board finds that an examination with opinion as to etiology 
would only be speculation and could serve no useful purpose.  
An examination is not necessary to resolve this claim.   See 
id.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  



B.	Service Connection

Applicable laws, regulations and cases

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for hearing loss can also be presumed 
under 38 C.F.R. 
§ 3.309(a), which includes "[o]ther organic diseases of the 
nervous system" such as sensorineural hearing loss.  For a 
presumptive service connection to apply, the veteran must 
have compensable hearing loss within one year from the date 
of his separation from service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

In addition to the rules outlined above regarding service 
connection in general, there are additional considerations 
for addressing claims of entitlement to service connection 
for bilateral hearing loss.  

In order to determine hearing loss under the laws 
administered by VA, a certain threshold level of hearing 
impairment must be shown to be considered a disability.  For 
that purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz are 26 decibels or greater.  38 C.F.R. § 
3.385.

With audiological examinations, the threshold for normal 
hearing is from zero to 20 decibels; higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet App. 155 (1993).  However, unless a hearing loss as 
defined under 38 C.F.R. § 3.385 is shown, VA may not grant 
service connection for hearing loss. 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Factual Background and Analysis

A review of the veteran's service records show that his 
Military Occupation Specialty (MOS) was a finance tech clerk, 
a specialty that is not ordinarily associated with extreme 
noise exposure.  As discussed above, the veteran's service 
representative are not available.  The only service medical 
records contained in the case file are "morning reports" 
from the period of the veteran's service.  These reports do 
not indicate any audiological disorder or problems. 

Even though no hearing loss can be shown during active 
service, the veteran's claims for service connection may 
still be established if it is shown by medical evidence that 
the current hearing loss and tinnitus disorders are related 
to service.  See 38 C.F.R. § 3.303(d); Hensley, 5 Vet App. 
155.  The veteran claims that his hearing loss was diagnosed 
about two years after separation at a physical examination 
for his employment at Polaroid Corporation.  However, as 
mentioned above, those records are not contained in the case 
file.  Without those records, VA cannot verify his statements 
as to a hearing loss approximately two years after service.

What is verifiable, however, is the fact that the claims file 
does not contain any record showing complaints or findings 
related to hearing loss or tinnitus until many years after 
service.  Private medical treatment records from October 1996 
to December 1998, are the first documents that include 
reports of audiological examinations that diagnosed the 
veteran with bilateral hearing loss.  None of the private 
medical treatment records mentions the veteran's claim of 
tinnitus disorder. 

The medical records from Hyannis Ears, Nose and Throat 
Associates, Inc. (Hyannis ENT), include an October 1996 
evaluation and a December 1996 audiological examination.  In 
the October 1996 report, the examiner opined that the 
veteran's hearing loss was linked to his diabetic hydrops, 
external otitis.  The examiner in the December 1996 audiology 
evaluation diagnosed the veteran with bilateral hearing loss.  

The December 1996 report included audiometric findings of 
pure-tone hearing threshold levels in graphic instead of 
numeric form.  The Board is precluded from applying these 
graphic results to the criteria of 38 C.F.R. § 3.385 (2008) 
in order to determine the severity of the veteran's bilateral 
hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (holding that the Board and the RO may not interpret 
graphical representations of audiometric data).  A visual 
analysis of the report, nevertheless, indicates that the pure 
tone thresholds likely meet the requirements for the 
veteran's hearing loss to be considered to be a disability 
under 38 C.F.R. § 3.385.  These represent the first time of 
record that bilateral hearing loss is shown as defined under 
38 C.F.R. § 3.385.    

The case file also contains medical records from Cape Cod 
Ears, Nose and Throat Specialist, Head and Neck Surgery, P.C. 
(Cape Cod ENT) that are dated December 1996; February 1997; 
August 1997; and, February, July, August and December of 
1998.  In those records, the examiners noted that the veteran 
complained of a chronic imbalance and disequilibrium.  In the 
February 1997 report, the examiner diagnosed the veteran with 
moderate to severe hearing loss in both ears, and 
labyrinthitis involving the left ear with decreased function.  
In the February 1998 examination, the examiner diagnosed the 
veteran with "complex multi-factorial disequilibrium with 
diabetic neuropathy." 

The private medical providers at both Hyannis ENT and Cape 
Cod ENT have diagnosed the veteran with bilateral hearing 
loss, and both medical providers have opined that his hearing 
loss is related to his diabetes.  The medical treatment 
records from both private medical providers do not report 
that the veteran had tinnitus.  There is, in fact, no medical 
diagnosis of tinnitus.  The records also do not address the 
question of when either of these claimed disorders began, nor 
do they otherwise discuss or elaborate on the possibility of 
a causative nexus to service.  The opinions from the October 
1996 Hyannis ENT medical report and the February 1998 Cape 
Cod medical report related the veteran's hearing loss to his 
diabetic disorder.  There are no opinions to the contrary. 

The veteran contends that his bilateral hearing loss and 
tinnitus disorders are a result of a December 1948 jeep 
accident and his exposure to airplane noise while in service.  
The veteran stated that in December 1948, his head struck the 
steering wheel when the jeep he was driving hit a snow bank 
next to the field base in Anchorage, Alaska.  Since that 
accident, the veteran stated that he has "had ringing in his 
ears and his hearing has drastically declined."  He also 
stated that airplane noise exposure further contributed to 
his hearing loss and tinnitus.  While these events may have 
occurred just as described, the Board has no choice but to 
find that the claims file contains no record documenting 
these events and no medical evidence supporting a finding 
that any such events resulted in current hearing loss or 
tinnitus.  The record does not show that the veteran had any 
audiological disorders or problems while in service.  The 
only service medical records contained in the case file are 
"morning reports" from the period of the veteran's service.  
While there is a Daily Sick Report showing that the veteran 
was on sick call (for an unspecified problem) in August 1947, 
this date is more than a year prior to the reported December 
1948 jeep incident. 

After a review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  Neither hearing loss nor tinnitus is 
shown during service or for years thereafter.  The earliest 
report of hearing loss is in 1996, about 47 years after 
separation from service.  This lengthy period without 
evidence of treatment is against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after).  While the veteran may have hearing loss 
disability today, there is no medical evidence of record 
linking this disability, or the claimed tinnitus disability, 
to service.  To the contrary, the only medical evidence 
concerning etiology of ear problems points to diabetes as the 
cause.  

The veteran claims that he has bilateral hearing loss and 
tinnitus that are due to injury incurred in service.  His 
assertions, standing alone without supporting opinions from a 
medical professional, are not sufficient to establish service 
connection for the claimed disorders.  Though the veteran is 
competent to describe associated symptoms, he is not 
qualified to make a diagnosis or to provide a competent 
opinion as to etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The preponderance of the competent medical evidence is 
against the claims for entitlement to service connection for 
hearing loss and tinnitus.  Therefore, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b). 

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for bilateral hearing disorder is denied. 

Service connection for tinnitus is denied. 




____________________________________________

DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


